                    Case 19-51152-CSS      Doc 6     Filed 02/14/20   Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                   Chapter 7
 In re:
                                                   Case No. 17-12937 (CSS)
 Xceligent, Inc.

                         Debtor.

                                                   Chapter 7
 In re:
                                                   Case No. 17-12938 (CSS)
 ePropertyData.com, LLC

                          Debtor.

                                                   Chapter 7
 In re:
                                                   Case No. 17-12939 (CSS)
 Karnes Research Company, LLC

                          Debtor.

                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
              HEARING ON FEBRUARY 19, 2020 AT 10:00 A.M. AND 11:15 A.M.


 CONTINUED MATTERS:

 1.       Pre-Trial Scheduling Conferences for Adversary Proceedings identified on
          attached Schedule 1-A

          Related Documents:        N/A

          Objection Deadline:       N/A

          Responses Received:       N/A

          Status:                   Pre-Trial Scheduling Conferences for Adversary
                                    Proceedings identified on Schedule 1-A are being
                                    adjourned to March 18, 2020 at 12:30 p.m.




LEGAL\44868301\1
                   Case 19-51152-CSS    Doc 6       Filed 02/14/20   Page 2 of 3




 UNCONTESTED MATTERS WITH CERTIFICATION OF NO OBJECTION:

 2.    Application of Alfred T. Giuliano, The Chapter 7 Trustee, Pursuant to 11 U.S.C.
       §§327(e) & 328 For Authority to Employ and Retain Bielli & Klauder, LLC as
       Special Conflict Counsel to the Chapter 7 Trustee in Connection With Pursuing
       Adversary Actions, Nunc Pro Tunc Effective as of December 13, 2019
       [Filed 01/21/2020; Docket Nos. 285, 186 and 188]

       Related Documents:
                              (a)   Certification of No Objection
                                    [Docket Nos. 287, 188, 190; Filed 2/14/2020]

                              (b)   Proposed Order

       Objection Deadline:          February 12, 2020 at 4:00 p.m.

       Responses Received:          None

       Status                       Certification of No Objection filed. Trustee requests
                                    entry of the Proposed Order.


 Date: February 14, 2020                     COZEN O'CONNOR
       Wilmington, DE

                                     By:     /s/ John T. Carroll, III
                                             John T. Carroll, III (DE No. 4060)
                                             1201 North Market Street
                                             Suite 1001
                                             Wilmington, DE 19801
                                             302-295-2028
                                             302-295-2013 Fax
                                             jcarroll@cozen.com

                                             Counsel to the Chapter 7 Trustee,
                                             Alfred T. Giuliano




                                                2
LEGAL\44868301\1
                   Case 19-51152-CSS    Doc 6       Filed 02/14/20   Page 3 of 3




                                       SCHEDULE 1-A


 Adversary No.                                         Defendant

 19-51151-CSS                   Salesforce.com, Inc.
 19-51152-CSS                   Bisnow LLC
 19-51153-CSS                   Trek10, Inc.
 19-51154-CSS                   RE BackOffice, Inc.
 19-51155-CSS                   Dun & Bradstreet
 19-51156-CSS                   REDI, Inc.
 19-51157-CSS                   DataBank Holdings, Ltd.
 19-51158-CSS                   Lee & Associates Licensing & Admin Co., LP
 19-51159-CSS                   Amazon Web Services, Inc.
 19-51160-CSS                   Southwest Airlines Co.
 19-51161-CSS                   Alteryx, Inc.
 19-51162-CSS                   Zendesk, Inc.
 19-51163-CSS                   Douglas Curry
 19-51164-CSS                   Erin Curry
 19-51165-CSS                   Bank of America
 19-51166-CSS                   Google, Inc.
 19-51167-CSS                   Walnut Street Leasing Partners
 19-51168-CSS                   John Hancock Life Insurance Co.




                                                3
LEGAL\44868301\1
